        Case 2:20-cv-00589-CKD Document 9 Filed 07/01/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON KEEN,                                       No. 2:20-cv-00589-CKD-P
12                        Plaintiff,
13            v.                                          ORDER
14    JEFF LYNCH, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se who seeks relief pursuant to 42 U.S.C.

18   § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
        Case 2:20-cv-00589-CKD Document 9 Filed 07/01/20 Page 2 of 6

 1          I.      Screening Standard

 2          The court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 7          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 9   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

10   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

11   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

12   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

13   Cir. 1989); Franklin, 745 F.2d at 1227.

14          In order to avoid dismissal for failure to state a claim a complaint must contain more than

15   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

16   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

17   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

18   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

19   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

20   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
21   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

22   at 678. When considering whether a complaint states a claim upon which relief can be granted,

23   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

24   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

25   U.S. 232, 236 (1974).

26          II.     Allegations in the Complaint
27          At all times relevant to the allegations in the complaint, plaintiff was a mentally ill inmate

28   at California State Prison-Sacramento (“CSP-Sac”). He alleges that he became suicidal on
                                                        2
        Case 2:20-cv-00589-CKD Document 9 Filed 07/01/20 Page 3 of 6

 1   August 13, 2019 and informed the officers on the Third Watch on his cell block that he needed

 2   help. ECF No. 1 at 4. Due to his mental illness, he intentionally cut himself and was left

 3   bleeding for half an hour. Plaintiff alleges that the officers in his cell block and the Warden of

 4   CSP-Sac were deliberately indifferent to his serious medical needs by ignoring his request for

 5   help once he became suicidal. ECF No. 1 at 4. When plaintiff finally received medical attention,

 6   he was transferred to U.C. Davis Medical Center due to his injuries.

 7          The only named defendant in this action is Jeff Lynch, the Warden of CSP-Sac. The

 8   remaining defendants are identified by their duty station and not their name. ECF No. 1 at 2.

 9          By way of relief, plaintiff seeks compensatory damages for his pain and suffering, the

10   removal of the individual officers from working with mentally ill inmates, and a formal apology

11   from the Warden. ECF No. 1 at 7.

12          III.    Legal Standards

13          Denial or delay of medical care for a prisoner’s serious medical needs may constitute a

14   violation of the prisoner’s Eighth and Fourteenth Amendment rights. Estelle v. Gamble, 429 U.S.

15   97, 104-05 (1976). An individual is liable for such a violation only when the individual is

16   deliberately indifferent to a prisoner’s serious medical needs. Id.; see Jett v. Penner, 439 F.3d

17   1091, 1096 (9th Cir. 2006); Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002); Lopez v.

18   Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000).

19          In the Ninth Circuit, the test for deliberate indifference consists of two parts. Jett, 439

20   F.3d at 1096, citing McGuckin v. Smith, 974 F.2d 1050 (9th Cir. 1991), overruled on other
21   grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). First, the

22   plaintiff must show a “serious medical need” by demonstrating that “failure to treat a prisoner’s

23   condition could result in further significant injury or the ‘unnecessary and wanton infliction of

24   pain.’” Id., citing Estelle, 429 U.S. at 104. “Examples of serious medical needs include ‘[t]he

25   existence of an injury that a reasonable doctor or patient would find important and worthy of

26   comment or treatment; the presence of a medical condition that significantly affects an
27   individual’s daily activities; or the existence of chronic and substantial pain.’” Lopez, 203 F. 3d

28   at 1131-1132, citing McGuckin, 974 F.2d at 1059-60.
                                                        3
        Case 2:20-cv-00589-CKD Document 9 Filed 07/01/20 Page 4 of 6

 1          Second, the plaintiff must show the defendant’s response to the need was deliberately

 2   indifferent. Jett, 439 F.3d at 1096. This second prong is satisfied by showing (a) a purposeful act

 3   or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

 4   indifference. Id. Under this standard, the prison official must not only “be aware of facts from

 5   which the inference could be drawn that a substantial risk of serious harm exists,” but that person

 6   “must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). This “subjective

 7   approach” focuses only “on what a defendant’s mental attitude actually was.” Id. at 839. A

 8   showing of merely negligent medical care is not enough to establish a constitutional violation.

 9   Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998), citing Estelle, 429 U.S. at 105-106. A

10   difference of opinion about the proper course of treatment is not deliberate indifference, nor does

11   a dispute between a prisoner and prison officials over the necessity for or extent of medical

12   treatment amount to a constitutional violation. See, e.g., Toguchi v. Chung, 391 F.3d 1051, 1058

13   (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). Furthermore, mere delay of

14   medical treatment, “without more, is insufficient to state a claim of deliberate medical

15   indifference.” Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).

16   Where a prisoner alleges that delay of medical treatment evinces deliberate indifference, the

17   prisoner must show that the delay caused “significant harm and that Defendants should have

18   known this to be the case.” Hallett, 296 F.3d at 745-46; see McGuckin, 974 F.2d at 1060.

19          Supervisory personnel are generally not liable under § 1983 for the actions of their

20   employees under a theory of respondeat superior and, therefore, when a named defendant holds a
21   supervisory position, the causal link between him and the claimed constitutional violation must be

22   specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld,

23   589 F.2d 438, 441 (9th Cir. 1978). “A defendant may be held liable as a supervisor under § 1983

24   ‘if there exists either (1) his or her personal involvement in the constitutional deprivation, or (2) a

25   sufficient causal connection between the supervisor’s wrongful conduct and the constitutional

26   violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting Hansen v. Black, 885
27   F.2d 642, 646 (9th Cir. 1989)).

28          Additionally, “[a]s a general rule, the use of ‘John Doe’ to identify a defendant is not
                                                         4
        Case 2:20-cv-00589-CKD Document 9 Filed 07/01/20 Page 5 of 6

 1   favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). John Doe defendants cannot

 2   be served with process until identified by their real names. See Mosier v. California Dept. of

 3   Corrections & Rehabilitation, 2012 WL 2577524, at *3 (E.D. Cal. 2012), Robinett v. Correctional

 4   Training Facility, 2010 WL 2867696, at *4 (N.D. Cal. 2010). The burden remains on the plaintiff

 5   to discover the identity of these Doe defendants and to amend the complaint with their names

 6   once discovered.

 7          IV.     Analysis

 8          The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

 9   which relief can be granted under federal law. First, plaintiff fails to allege any personal

10   involvement or a sufficient causal connection between the Warden’s conduct and the alleged

11   constitutional violations. The remaining allegations are against unknown defendants. The court

12   cannot order service of process on unknown defendants. For all these reasons, plaintiff’s

13   complaint must be dismissed. The court will, however, grant leave to file an amended complaint.

14          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

15   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

16   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

17   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

18   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

19   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

20   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of
21   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

22          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

23   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

24   complaint be complete in itself without reference to any prior pleading. This is because, as a

25   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

26   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no
27   longer serves any function in the case. Therefore, in an amended complaint, as in an original

28   complaint, each claim and the involvement of each defendant must be sufficiently alleged.
                                                         5
        Case 2:20-cv-00589-CKD Document 9 Filed 07/01/20 Page 6 of 6

 1           V.       Plain Language Summary for Pro Se Party

 2           The following information is meant to explain this order in plain English and is not

 3   intended as legal advice.

 4           The court has reviewed the allegations in your complaint and concluded that you do not

 5   link any of the alleged constitutional violations to any named defendant in this action. The

 6   remaining defendants are John Does and cannot be properly served until their names are

 7   identified. These problems may be fixable so you are being given the chance to file an amended

 8   complaint within 30 days from the date of this order if you so choose.

 9           In accordance with the above, IT IS HEREBY ORDERED that:

10           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

11           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

12   shall be collected and paid in accordance with this court’s order to the Director of the California

13   Department of Corrections and Rehabilitation filed concurrently herewith.

14           3. Plaintiff’s complaint is dismissed.

15           4. Plaintiff is granted thirty days from the date of service of this order to file an amended

16   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

17   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

18   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

19   amended complaint in accordance with this order will result in a recommendation that this action

20   be dismissed.
21   Dated: July 1, 2020
                                                        _____________________________________
22
                                                        CAROLYN K. DELANEY
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26   12/keen0589.screenout.doc

27

28
                                                         6
